Matter of Hereford Ins. Co. v American Ind. Ins. (2016 NY Slip Op 01243)





Matter of Hereford Ins. Co. v American Ind. Ins.


2016 NY Slip Op 01243


Decided on February 18, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 18, 2016

Renwick, J.P., Andrias, Saxe, Richter, JJ.


268 654224/13

[*1]In re Hereford Insurance Co., as subrogee of Asim Bordan, Petitioner-Respondent,
vAmerican Independent Insurance, Respondent-Appellant.


Freiberg, Peck & Kang, LLP, Armonk (Yilo J. Kang of counsel), for appellant.
Jones Jones LLC, New York (Jacqueline R. Mancino of counsel), for respondent.

Order, Supreme Court, New York County (Cynthia S. Kern, J.), entered May 23, 2014, which granted petitioner's motion to confirm an arbitration award in favor of petitioner and against respondent, unanimously reversed, on the law, without costs, the petition denied, and the proceeding brought pursuant to CPLR article 75 dismissed. The Clerk is directed to enter judgment accordingly.
The motion court erred in concluding that it had personal jurisdiction over respondent simply because the arbitration occurred in New York and respondent never contested the arbitrator's jurisdiction. Respondent, a Pennsylvania corporation that had insured the offending vehicle, has no contacts with New York, and the offending vehicle was neither registered in New York nor owned by a New York resident (see Matter of American Tr. Ins. Co. v Hoque, 45 AD3d 329, 329 [1st Dept 2007]; Matter of Government Empls. Ins. Co. v Basedow, 28 AD3d 766, 767 [2d Dept 2006]). Accordingly, the motion court lacked personal jurisdiction over respondent.
We have considered petitioner's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 18, 2016
CLERK